Citation Nr: 0100542
Decision Date: 01/31/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-19 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


ORDER

     The following corrections are made in a decision issued by the Board in this case on January 10, 2001:

     On page 3, under "CONCLUSIONS OF LAW," paragraph number 2, line 1, insert "of 10 percent" after "evaluation."

     On page 3, under "CONCLUSIONS OF LAW," paragraph number 2, line 2,  correct "have not been met" to read "have been met."



		
	Deborah W. Singleton
	Member, Board of Veterans Appeals





Citation Nr: 0100542	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-19 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chronic exertional compartment syndrome of the left leg.

2.  Entitlement to an initial compensable evaluation for 
chronic exertional compartment syndrome of the right leg.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
February 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
chronic exertional compartment syndrome of the left leg and 
for chronic exertional compartment syndrome of the right leg 
and assigned noncompensable evaluations, effective February 
26, 1999.  The RO also denied entitlement to a compensable 
evaluation based upon multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 (2000).

In October 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In December 1999, the Hearing Officer granted a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  


FINDINGS OF FACT

1.  Chronic exertional compartment syndrome of the left leg 
is manifested by pain with exertion.

2.  Chronic exertional compartment syndrome of the right leg 
is manifested by pain with exertion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 
10 percent for chronic exertional compartment syndrome of the 
left leg have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.104, Diagnostic Code 5021 
(2000).

2.  The criteria for an initial compensable evaluation for 
chronic exertional compartment syndrome of the right leg have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.104, Diagnostic Code 5021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran incurred 
bilateral lower extremity compartment syndrome while in boot 
camp in November 1996 and subsequently underwent a fascia 
release.  At the time of separation, clinical evaluation of 
the lower extremities was normal.  In a report of medical 
history completed by the veteran at that time, he stated he 
had had cramps in his legs since the surgery.  In a report of 
medical assessment completed by the veteran at that time, he 
stated his overall health was the same since he had last 
undergone an examination in August 1998.  He stated he had 
not had any illnesses or injuries which caused him to miss 
duty for longer than three days and noted he had not been 
seen or treated by a health care provider since August 1998.  
The veteran stated he was not taking any medication or had 
any condition which would limit his ability to work in his 
primary military specialty.

An April 1999 VA examination report shows the veteran 
reported he had developed bilateral calf pain while running 
or playing basketball or doing other exertion while in 
service.  He stated he saw a physician, who ordered x-rays, 
which were negative.  The veteran stated that continuing 
exertion during physical training again brought on recurrent 
calf pain and bulging of the calves.  He stated he was 
diagnosed with compartment syndrome and underwent bilateral 
fasciotomies with two on the left leg.  The veteran reported 
the surgery helped "a little" but that he continued to be 
unable to do physical training while in the Navy.  He stated 
he had been excused from doing such activity.

The examiner noted that the veteran had a normal gait without 
an assistive device.  He stated the veteran was able to move 
about the examining room normally.  The examiner stated the 
veteran had no difficulty hopping on either foot, walking on 
his heels and toes, squatting, and rising.  He noted the 
veteran's lower legs had two well-healed surgical scars on 
the left leg and one scar on the right.  The examiner stated 
the veteran's legs were otherwise normal on examination.  
There was no heat, redness, swelling, deformity, tenderness, 
or pain on motion.  He entered an impression of chronic 
bilateral exertional compartment syndrome.  The examiner 
stated the veteran's compartment syndrome did not allow him 
to do strenuous exertion of his calf muscles.

A June 1999 VA outpatient treatment report shows the veteran 
was seen with complaints of his service-connected 
disabilities.  He described bulging of the muscle.  The 
veteran reported having undergone bilateral fasciotomies 
without any help and complained of cramping.  The examiner 
stated the veteran had a small scar on the right leg and a 
larger scar on the left.  He stated the veteran was 
neurovascularly intact.  The examiner's impression was that 
if the veteran's symptoms were not relieved by the 
fasciotomies, he doubted it was compartment syndrome.

A July 1999 magnetic resonance imaging (MRI) report showed 
both lower legs to be normal.  The impression was that the 
examiner could not account for the veteran's symptoms.

In October 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He testified he worked at a 
desk running machinery and computers.  He testified he would 
enter information into the computer and have to get up to put 
"lots" into the machinery.  The veteran noted his job did 
not require lifting any equipment.  He stated that he would 
have problems with his legs if he used them a lot during the 
day.  The veteran testified he was not on any medication, but 
noted he was limited in his activities, including not being 
able to do anything athletic.  He noted he used to play a lot 
of basketball and had been unable to do so because of the 
pain.  The veteran stated the pain would last for days, which 
pain was located in the lower leg muscle area.  He noted he 
had scars on both legs, which he stated were well healed but 
were sensitive when his pants would rub against them.  The 
veteran denied that one leg was worse than the other.

The veteran stated he had reviewed the rating criteria under 
which his service-connected disabilities had been rated and 
felt that each of his legs met the criteria, but he would not 
state which specific evaluation.  He stated he felt that the 
surgery he underwent in service did not resolve his symptoms.  
The veteran testified he was not seeking medical treatment 
for his service-connected disabilities but that if his 
symptoms were bothering him, he would.  He noted he had not 
been prescribed any pain medication.  The veteran stated he 
felt his legs had atrophied somewhat due to the lack of use 
of them.  He stated that depending on how much he had been on 
his feet would affect whether he was comfortable walking.  
The veteran stated he had not found anything that would 
prevent the pain.

In December 1999, the Hearing Officer granted a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting disability evaluations that were 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim ("the Court") has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Board notes that the RO evaluated the veteran's service-
connected disabilities by analogy to Diagnostic Code 7115, 
which addresses thrombo-angiitis obliterans, a cardiovascular 
disability.  The Board disagrees with the RO's determination 
to evaluate the veteran's disabilities by analogy to this 
Diagnostic Code.  See 38 C.F.R. § 4.104, Diagnostic Code 7115 
(2000).  Rather, the Board finds that the veteran's 
complaints relate to pain in the area of his calf and that 
consideration of an evaluation under the musculoskeletal 
system would be more appropriate.  

Myositis should be rated on the limitation of motion of the 
affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021 
(2000).

Flexion of the leg limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 
5260 (2000).  Under Diagnostic Code 526, extension of the leg 
limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2000).

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  Id.  When impairment of the 
tibia and fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted. Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claim.  The 
Board is aware that the veteran has not alleged that he has 
received any private medical treatment-only VA treatment, 
which records have been associated with the claims file.  The 
veteran has not alleged that there any additional medical 
records related to his service-connected disabilities that VA 
has not already obtained.  

Additionally, the RO has had the veteran undergo a VA 
examination related to his service-connected disabilities.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of separate 
10 percent evaluations for chronic exertional compartment 
syndrome of the left leg and chronic exertional compartment 
syndrome of the right leg.  The Board is aware that there are 
a lack of findings of limitation of motion, pain on movement, 
swelling, redness, and tenderness in the area of the 
veteran's calves  However, when the veteran was examined in 
April 1999, the examiner stated that the veteran's service-
connected compartment syndrome would not allow strenuous 
exertion of his calf muscles.

Under 38 C.F.R. § 4.40 (2000), it states that the disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance due 
to damage or infection in parts of the system.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 
4.45).  The examiner's statement is clear-that the veteran's 
service-connected disabilities of the right and left leg will 
not allow him strenuous exertion of his calf muscles.  The 
Board finds that such determination warrants the grant of a 
10 percent evaluation for each leg rated by analogy to 
Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262; see also DeLuca, supra..  The Board is aware that 
neither the left leg nor the right leg has the equivalent of 
malunion of the tibia and fibula; however, the veteran's pain 
is in his calf area, which has been documented by a medical 
professional, and there is no other Diagnostic Code which 
seems applicable.  See 38 C.F.R. Part 4 

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for each leg.  The Board finds 
that no more than a 10 percent evaluation is warranted for 
each of the service-connected chronic exertional compartment 
syndrome of the left and right legs.  Neither the left leg 
nor the right leg warrant a 20 percent evaluation under 
Diagnostic Code 5262, as neither have the equivalent of 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
veteran has not reported any limitation of motion in either 
leg, knee pain, or ankle pain.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra.  As 
stated above, the 10 percent evaluation granted for each leg 
was based upon this determination.  There is no basis to 
grant a higher evaluation for each leg.  The veteran has 
stated he does not take medication for his service-connected 
disabilities.  He also has stated he does not receive regular 
medical treatment for them.  Examiners have not found any 
findings which would warrant a grant of an evaluation in 
excess of 10 percent for each leg.

The Board further notes that separate 10 percent disability 
evaluations are not warranted for the scars on the veteran's 
right and left calves.  See 38 C.F.R. 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When examined in April 1999, the examiner 
stated that the veteran's scars were well healed.  Although 
the veteran testified at his RO hearing that they were 
sensitive when his pants would rub up against them, this is 
not a finding that the scar is tender and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  There has been no findings that either of the 
scars on the calves is poorly nourished with repeated 
ulcerations, is tender and painful on objective 
demonstration; or limits the function of the calf.  See 38 
C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805.  Thus, the 
evidence of record has not established that a separate 10 
percent evaluation would be in order for the scars on the 
right and left calves.  See id.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
See Fenderson, supra.  The veteran's service-connected 
disabilities have remained the same during the appeal period, 
which the veteran testified as to this fact at his October 
1999 RO hearing.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his service-connected 
disabilities warranted increased evaluation, he was correct, 
and the Hearing Officer granted a 10 percent evaluation for 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  Additionally, the Board has granted 
separate 10 percent evaluations for each leg.  Therefore, to 
the extent that the veteran has implied that his service-
connected disabilities warrant evaluations in excess of 
10 percent, the medical findings do not support his 
assertions.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
chronic exertional compartment syndrome of the right leg and 
chronic exertional compartment syndrome of the left leg 
warrant an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disabilities 
is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See id.  
The record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to any of 
the service-connected disabilities.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Entitlement to an initial compensable evaluation of 
10 percent for chronic exertional compartment syndrome of the 
left leg is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation of 
10 percent  for chronic exertional compartment syndrome of 
the right leg is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

